DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,553,935 (Ueno).
1. Ueno discloses a handheld intelligent waxing device (FIG. 3) capable of use with depilatory wax (Abstract) comprising a housing (casing 2) provided with a feeding inlet (e.g., proximal inlet of the lumen of casing 2 in FIG. 3; “rear end is open” at col. 4, ln. 57) and a discharging outlet (e.g., distal outlet of the lumen of casing 2 in FIG. 3; see nozzle 7). A conveying channel (lumen of casing 2) is provided between the feeding inlet and the discharging outlet to allow a depilatory wax strip (wax 1) to pass through (FIG. 3; col. 5, lns. 8-18 and col. 5-6, lns. 50-11). A conveying device (e.g., external teeth 20t of the main feed gear 20 which is at least equivalent to the conveying device 50 having a toggling member 52 with a toggling end 53 as disclosed in this application) is provided at one end of the conveying channel where the feeding inlet is located (e.g., external teeth 20t of the main feed gear 20 are located in the proximity of the open rear end of lumen of casing 2 as shown in FIG. 3). A heating device (e.g., ceramic heater 8 which is at least equivalent to the heating device 60 having a power supply 70 and PCB circuit board 80 as disclosed in this application) is provided at the other end of the conveying channel where the discharging outlet is located (FIG. 3). The housing is provided with a control device (e.g., combination of main feed gear 20 and an “ON/OFF switch” at col. 3, lns. 36-38) configured to control the heating device and the conveying device (FIG. 3; col. 5, lns. 8-
3. The heating device is an electric heating wire (see ceramic heater 8 including wire leads 161, 162 in FIG. 3) provided on the conveying channel (FIG. 3). The electric heating wire is electrically connected to the control device (col. 3, lns. 36-38).
8. A heating temperature of the electric heating wire is 70° C. to 100° C (col. 3, ln. 66).
9. The discharging outlet is detachably connected to a waxing head (detachable needle-shaped adaptor 17)(FIG. 1; col. 3, lns. 38-40).
10. The waxing head comprises a flat discharging hole (see tapered end of adaptor 17)(FIG. 1; col. 4, lns. 27-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,553,935 (Ueno), as applied to claim 1 above, and further in view of US 2019/0387870 (Goldfarb).
Ueno discloses the invention substantially as claimed as discussed above and further discloses the conveying device being manually driven but does not disclose the conveying device has a motor and a toggling member driven by the motor to rotate. Goldfarb teaches a handheld waxing device in the same field of endeavor having a conveying device with a motor 46 and a toggling member 52 driven by the motor to rotate (FIG. 3; P0036) for the purpose of enabling motorized advancement of the wax strip (FIG. 3; P0036 and P0040). The toggling member is located at a side of the conveying channel, and a toggling end (42) extends from the toggling member such that when the toggling member rotates, the toggling end enters the conveying channel and touches the depilatory wax strip (FIG. 3 and 5-6; P0035 and P0040). The conveying channel is provided with an opening allowing the toggling end to enter (FIG. 5-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conveying device of Ueno to replace the manual conveying device with a motor and toggling member as taught by Goldfarb in order to enable motorized advancement of the wax strip.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,553,935 (Ueno), as applied to claim 1 above, and further in view of US 4,958,951 (Mann).
Ueno discloses the invention substantially as claimed as discussed above but does not disclose the housing having a heat dissipation hole. Mann teaches a handheld waxing device in the same field of endeavor having a heat dissipation hole 98 corresponding to a conveying device 96 and corresponding to a heating device 50 (FIG. 9 and 11; col. 7, lns. 26-41) for the purpose of releasing trapped air to promote cleanliness (col. 7, lns. 26-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ueno to include a heat dissipation hole corresponding to a conveying device and corresponding to a heating device as taught by Mann in order to release trapped air to promote cleanliness.
Ueno discloses the invention substantially as claimed as discussed above but does not disclose the housing having first and second heat dissipation holes. As noted above, Mann teaches the use of heat dissipation holes corresponding to both a conveying device and heating device. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ueno to include two heat dissipation holes, in place of a single hole, since it has been “held that mere duplication of essential working parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144). Here, applicant has not provided any evidence that a new and unexpected result was produced by having multiple heat dissipations holes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,553,935 (Ueno), as applied to claim 3 above, and further in view of US 4,958,951 (Mann).
In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771